Case 3:18-cv-14563-BRM-TJB Document 16-3 Filed 12/14/18 Page 1 of 2 PageID: 322




Marvin J. Brauth, Esq.
WILENTZ, GOLDMAN & SPITZER P.A.
90 Woodbridge Center .Drive
Post Office Box 10
Woodbridge, New .lersey 07095
732.636.8000
Attorneys for Plaintiff New Jersey
Coalition Of Automobile Retailers, Inc.

                         UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY

-----------------------------------------------X
NEW JERSEY COALITION OF
AUTOMOTIVE RETAILERS,                              Civil Action No. 3:18-cv-14563
INC., anon-profit New Jersey                                (BRM)(TJB)
Corporation,

               Plaintiff,                                    ORDER

v.

MAZDA MOTOR OF AMERICA,
INC.,

               Defendant.
       ----------------------------------------X

        THIS MATTER having come before the Court upon the application of

Wilentz, Goldman &Spitzer, P.A., attorneys for Plaintiff New Jersey Coalition of

Automotive Retailers, Inc. ("NJ CAR") for an Order granting summary judgment

in favor of NJ CAR; and upon written notice to counsel for defendant Mazda

Motor of America, Inc.("Mazda"); and the Court having considered the papers in




#10301215.1
Case 3:18-cv-14563-BRM-TJB Document 16-3 Filed 12/14/18 Page 2 of 2 PageID: 323




support of and in opposition to this application, if any, and the arguments of

counsel; and for good cause shown;

        IT IS on this   day of                 , 2019, ORDERED:

        1.    NJ CAR's motion for summary judgment is hereby granted;

        2.    The Mazda Brand Experience Program 2.0 violates the New Jersey

Franchise Practices Act on its face;

        3.    Mazda's implementation of the Mazda Brand Experience Program 2.0

is unlawful; and

        4.    Mazda is permanently enjoined from implementing the Mazda Brand

Experience Program 2.0 in New Jersey.




                                       HON. BRIAN R. MARTINOTTI, U.S.D.J.




                                         2
#10301215.1
